Citation Nr: 1721597	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  03-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Matthew Brownfield, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, brother and friend


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for PTSD.  Jurisdiction currently rests with the RO in Cleveland, Ohio as the Veteran resides within the jurisdiction of such.

Entitlement to service connection for PTSD was initially before the Board in January 2004, September 2004, March 2006, and April 2007 when the Board remanded the claim to ensure due process and/or for additional development of the record.  In April 2012, this case was again before the Board and the Board characterized the appeal broadly as entitlement to service connection for PTSD and whether new and material evidence had been received to reopen entitlement to service connection for an acquired psychiatric disability other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008).  In April 2012, the Board denied entitlement to service connection for PTSD and reopened entitlement to service connection for an acquired psychiatric disability other than PTSD and remanded the claim on the merits for further development.  In this regard a May 2013 rating decision denied entitlement to service connection for bipolar disorder.  Nevertheless, the Board is the final arbiter of its jurisdiction and the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD now returns appellate review.  

In April 2004, the Veteran, his sister, his brother and friend testified before the undersigned Veterans Law Judge with respect to entitlement to service connection for PTSD.  A transcript of this hearing is of record.

The issue whether new and material evidence has been received to reopen entitlement to service connection for a stomach disability has been raised by the record in a May 2004 statement from the Veteran's then representative, but has not been not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND
Pursuant to the duty to the assist, the Board finds a remand is warranted for entitlement to service connection for an acquired psychiatric disability other than PTSD.  Specifically, pursuant to the April 2012 Board remand, the Veteran was afforded an April 2016 mental disorders examination with a December 2016 addendum opinion.  In the April 2016 mental disorders disability benefits questionnaire, the VA examiner diagnosed unspecified neurocognitive disorder, unspecified depressive disorder (although such was not noted in the diagnosis section of the report as unspecified neurocognitive disorder appears to have been mistakenly listed twice) and unspecified personality disorder, mixed personality features.  The April 2016 VA examiner reported the Veteran had a history of several mood-related diagnoses, including bipolar disorder, major depressive disorder and generalized anxiety disorder but found the Veteran currently only met the diagnostic criteria for unspecified depressive disorder as he denied symptoms of mania and/or hypomania and any significant anxiety symptoms.  The April 2016 examiner further found it was not possible to differentiate what symptoms were attributable to each diagnosis (unspecified neurocognitive disorder, unspecified depressive disorder and unspecified personality disorder, mixed personality features) as the Veteran's symptoms overlapped and intertwined to the extent that they could not be separated without resorting to mere speculation.  
Thereafter, in a December 2016 addendum opinion, the same examiner opined, in pertinent part, that it was more likely than not that the Veteran's complaint of nervousness on May 6, 1969 was a symptom of his unspecified personality disorder and not indicative of any other psychiatric disorder.  However, the record lacks an adequate opinion as to whether any psychiatric disorder other than PTSD was superimposed on a congenital or developmental disorder during service, specifically his diagnosed unspecified personality disorder, especially in light the finding reported in the April 2016 mental disorders disability benefits questionnaire that it was not possible to differentiate what symptoms were attributable to each diagnosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Accordingly, on remand, another VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request a VA addendum opinion from the examiner who provided the April 2016 mental disorders disability benefits questionnaire and December 2016 addendum opinion.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  

The examiner is asked to address whether it is at least as likely as not that the Veteran's unspecified personality disorder was subject to a superimposed disease or injury in service that resulted in a current acquired psychiatric disability.  

In rendering rationale for such opinion, the examiner must reconcile any opinion with that rendered in the April 2016 mental disorders disability benefits questionnaire which found that it was not possible to differentiate what symptoms were attributable to each diagnosis as the Veteran's symptoms overlapped and intertwined to the extent that they could not be separated without resorting to mere speculation.

A complete rationale for all opinions expressed must be provided.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

